DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being patentable over Kummerle (“Autonomous Robot Navigation in Highly Populated Pedestrian Zones”, Journal of Field Robotics, September 2014, pages: 1-31, as provided in IDS); and in view of Zhang (US 10068336 B1, as provided in IDS).
Re Claim 1, Kummerle discloses a method comprising:
(a)    acquiring at least one image with at least one camera associated with at least one mobile robot (see Kummerle: e.g., Figs. 10-11, and the corresponding captions, and, --The robot is furthermore equipped witha Trimple GPS Pathfinder Pro to provide prior information about its position during mapping tasks. While the robot also has stereo cameras onboard--, in pages 5-6); 
Kummerle however does not explicitly disclose (b)    extracting a plurality of lines from the at least one image acquired in (a),
Zhang teaches (b)  extracting a plurality of lines from the at least one image acquired in (a) (see Zhang: e.g., --Salient line segments are extracted from an image frame--, in abstract, and, --the one or more processors perform multiple operations. Salient line segments are extracted from an image…and used by a mobile robot to autonomously navigate--, in lines 55-67, col. 2),
Kummerle and Zhang are combinable as they are in the same field of endeavor:  robot navigation method and system. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kummerle’s method using Zhang’s teachings by including (b) extracting a plurality of lines from the at least one image acquired in (a) to Kummerle’s robotic navigation in order to help a mobile robot to autonomously navigate (see Zhang: e.g. in abstract, and in lines 55-67, col. 2);
Kummerle as modified by Zhang further disclose (c)    creating at least one dataset comprising data related to the plurality of lines extracted from the at least one image in (b) (see Zhang: e.g., Fig. 3, and, -- After optional image pre-processing (e.g., scaling, histogram equalization), line detection 300 is performed to extract salient and long line segments on the image frame--, in line 63, col. 9 through line 1, col. 10); and
(d)    forming a plurality of hypotheses for a walkway boundary based on the at least one dataset and determining at least one hypothesis with the highest likelihood of representing a walkway boundary (see Zhang: e.g., -- the algorithm disclosed in the '131 application will search for another candidate near-vertical line, and, together, they form a pair of lines and a door hypothesis.--, in lines 22-25, col. 12; and, -- The validation process will check the intensity profile for validating a door hypothesis. Specifically, the mean intensity of the middle segment should be less than the left or right segment. In addition, the intensity variance of the left or right segment should be smaller than a threshold because the walls on the left and right sides usually have little textures. In addition, the candidate door's width should be larger than a minimum door width. If the door hypothesis passes these conditions, it is claimed as a detected door.--, in line 62, col. 14 through line 4, col.15, {herein the doorway is mapped to a walkway, which the mobile robot navigates}; also see Kummerle: e.g., “identifying the edge, obstacles, etc.” along the walkway in pages 15-18, and such as depicted Fig. 11, which as Applicant asserts as particular features of the walkway vs. Zhang’s doorway. Kummerle’s disclosure of path planner to generate computer paths, or planned trajectory, in fact is a hypothesis of walkway to navigate the mobile robot in the environment including walkway); 
(e)    using the at least one hypothesis determined in (d) to navigate the at least one mobile robot (see Zhang: e.g., -- High precision means very low false alarm rate, which is desirable for robot navigation and exploration tasks. Misdetection mainly occurred when the contrast of door boundaries was low due to such reasons as motion blurring, inappropriate illumination, and low contrast of the door to the walls, etc. In real deployment on a robot, the rolling of the robot made the assumption of near-vertical orientation for the door lines sometimes invalid, which also could also cause misdetection.--, in lines 33-line 63, col. 15; and, ----the one or more processors perform multiple operations. Salient line segments are extracted from an image…and used by a mobile robot to autonomously navigate--, in lines 55-67, col. 2; also see Kummerle: e.g., “identifying the edge, obstacles, etc.” along the walkway in pages 15-18, and such as depicted Fig. 11, which as Applicant asserts as particular features of the walkway vs. Zhang’s doorway. Kummerle’s disclosure of path planner to generate computer paths, or planned trajectory, in fact is a hypothesis of walkway to navigate the mobile robot in the environment including walkway).




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kakegawa (US 10832061 B2) discloses the boundary candidate setting unit 103, and the boundary likelihood evaluation unit 104. The boundary candidate setting unit 103 comprehensively sets a path (local path) connecting the respective grids of the boundary feature map between adjacent lines in the parallax direction, and further comprehensively sets a cumulative path combining the local paths {cited  from para. 38}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WEI WEN YANG/Primary Examiner, Art Unit 2667